 In the Matter Of MAUI PINEAPPLE COMPANY, LIMITEDandINTER-NATIONAL LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION, C. I. O.In the Matter of LIBBY, MGNEILL & LIBBYandPROCESSING,WARE-HOUSE AND-DISTRIBUTION WORKERS UNION, LOCAL 144 (ILWU-CIO)In the -Matter of BALDWIN PACKERS, LIMITEDandPROCESSING, WARE-HOUSE AND DISTRIBUTION WORKERS UNION, LOCAL 144 (ILWU-CIO)Cases Nos. 23-R-38, '3-R-50 and 03-R-49, respectively.DecidedFebruary 3, 1945Mr. Ryburn L. Hackler,for the Board.Stanley Vitousek, Pratt, and Winn,byMr. Montgomery E. Winn,andMr. James E. Blaisdell,of Honolulu, T. H., for the Companies.Messrs. Frank E. ThompsonandJoseph Kaholokula,of Honolulu,T. H., for the Union.Mr. Thomas A. Ricci,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon separate petitions duly filed by International Longshoremen'sand Warehousemen's Union, C. I. 0., and Processing, Warehouse andDistributionWorkers Union, Local 144 (ILWU-CIO), both hereincalled the Union,, alleging that questions affecting commerce hadarisen concerning the representation of employees of Maui PineappleCompany, Limited, Kahului, Territory of Hawaii, herein called Maui,Libby, McNeill & Libby, Haiku, Territory of Hawaii, herein calledLibby, and Baldwin Packers, Limited, Lahaina, Territory of Hawaii,herein called Baldwin, all three companies herein collectively referredto as the Companies, the National Labor Relations Board providedfor appropriate hearings upon due notice before Peter F. Ward,Trial Examiner.Hearings at Wailuku, Territory of Hawaii, wereheld in Case No. 23-R-38 on November 14, 15, 17, and 18, 1944, inCase No. 23-R-50 on November 18 and 20, 1944, and, in Case No.1Processing,Warehouseand Distribution Workers Union,Local 144, is an affiliate of,and was chartered by International Longshoremen's and Warehousemen's Union, C. I. 0.,after the date of filingof the petitionin Case No 23-R-38.60 N. L. R. B., No. 79.628563-45-vol 60-27401 402DECISIONS OF NATIONAL LABOR RELATIONS BOARD23-R-49 on November 20, 1944.The Companies, the Board, and theUnion appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues.The-Trial Examiner's rulingsmade at the hearings are free from prejudicial error and are herebyaffirmed.All parties were afforded opportunity to file briefs withthe Board. Subsequent to the hearing, the Companies and theattorney for the Board moved to amend the record in each case toinclude a stipulation regarding the status of the Union asna labororganization; and the parties in Case No: 23-R-49 moved to correctthe record in that case in certain respects.Both motions are herebygranted.For the purpose of decision, the three cases are herebyconsolidated.Upon the entire record in the cases, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSES OF THE COMPANIESMaui Pineapple Company, Limited, and Baldwin Packers, Limited,are corporations organized and existing under the laws of the Terri-tory of Hawaii.Libby, McNeill & Libby is a corporation organizedunder the laws of Maine and is authorized to do business in theTerritory of Hawaii.Maui operates a cannery at Kahului, Libby atKuiaha, and Baldwin at Lahaina, all on the Island of Maui, Territoryof Hawaii. Libby also grows pineapples in its own fields on the sameisland.During the year 1944, each of the Companies processed andcanned pineapples at its cannery in the Territory of Hawaii, andshipped substantially all of its canned products to the mainlandof the United States.Maui's finished products were valued in excessof $4,000,000, and Libby's and Baldwin's were each valued in excessof $2,000,000.During the same period, each of the Companies pur-chased materials, supplies, and parts for use at its cannery frompoints on the mainland of the United States and from points withinthe Territory of Hawaii.Maui's purchases were valued in excess of$1,000,000, and Libby's and Baldwin's purchases were each valuedin excess of $500,000.We find that the Companies are engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternationalLongshoremen's andWarehousemen's Union, and-Processing,Warehouse and Distribution Workers Union, Local 144,both affiliated with the Congress of Industrial Organizations, are MAUI PINEAPPLE COMPANY, LIMITED403labor organizations admitting to membership employees of theCompany.III. THE QUESTIONS CONCERNING REPRESENTATIONBy letter dated August 17, 1944, the Union requested recognitionfrom Maui as the collective bargaining representative of certain of itsemployees.By separate letters dated September 29, 1944, the Unionmade similar demands upon Libby and Baldwin.Each of the Com-panies declined to grant such recognition to the Union on the groundthat the unit sought in each instance was inappropriate for collective,bargaining purposes.Statements of a Board agent, introduced into evidence at the hear-ings, indicate that the Union represents it substantial number of em-ployees in,each unit claimed to be appropriate 2We find that questions affecting commerce have arisen concerningthe representation of employees of each of the Companies, within themeaning of Section 9 (c) and Section 2 (6), and (7) of the Act.IV. THE APPROPRIATE UNITSThe Companies are engaged in the processing and canning of pine-apples throughout the year.During the peak season,3 usually betweenJune 15 and October 1, of each year, theircanneriesare operatedcontinuously.Between peak seasons, the canneries operate intermit-tently, or 1 or 2 days weekly, depending upon the amount of fruitavailable.The Companies' employees fall into three categories: (1).basic employees, who work all year round and never go off the payrolls;(2) intermittent employees, who work regularly during the-peak season and, also the 1 or 2 days weekly during the remainder ofthe year when the Companies do off-season canning;and (3) "sea-sonal" employees, for the most part school children, housewives, and'casual laborers, who work only during the peak season.The greatmajority of employees fall into this last seasonal group.The Union seeks to represent only the basic and certain intermittentemployees and the Companies generally agree to the appropriateness-2The Field Attorney reported that in Case No. 23-R-38 the Union submitted 115 appli--cation for membership cards and that there are 200 employees in the unit alleged to beappropriate in that case.The Field Attorney also reported that in Case No. 23-R-50 the Union submitted 213'application for membership cards and that there are 260 employees in the unit,allegedappropriate in that case.He further reported that in Case No. 23-R-49 the Union submitted 78 application formembership cards and that there are 180 employees in the unit alleged to be appropriatein that case.3 The peak season is defined by the parties as the 14-week period designated by each ofthe Companies under the Fair Labor Standards Act during which overtime need not bepaid up to 56 hours per week. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDof such bargaining units at their respective canneries.'The Com-panies also agree with the Union with respect to certain specificexclusions.There is disagreement,however, between the Union andthe Companies with respect to certain categories of employees, all ofwhom the Companies would exclude from the proposed units forvarious reasons,but all of whom the Union would include.In CaseNo. 23-R-38, the dispute centers about:(1)Lunas,5(2) table fore-ladies,(3)watchmen,(4) the storeroom attendant,(5)assistantchemists, and(6) the chief cook. In Case No. 23-R-50, the followingcategories are in dispute:,(1) subforemen,(2) table foreladies, (3)watchmen,(4) the general storekeeper, (5) the checker,car shipping-depar-tment,(6) the clerk and label head, stock warehouse,(7) garageemployees, and(8) truck drivers on the plantation pay roll. In CaseNo. 23-R-49, the disputed categories are: (1) foremen,(2) tableforeladies, (3) watchmen,and (4)the chemist. ,Disputed categories and the appropriate unit -in Case No. 03-R-381.Lunas:Maui contends that Lunas should be excluded as super-visory employees, while the Union maintains that they are merely-gang leaders without authority effectively to recommend changes inthe status of employees.Three sets of job descriptions applicable toLunas, prepared at different times from 1940 to 1 week before thehearing, were submitted in evidence, and they reveal conflicting state-ments regarding the duties performed by the various Lunas. Insome descriptions, it appears that they require "ability to work fromdetailed instructions," "make minor decisions requiring some judg-ment," and have "some latitude in planning sequences of .functionwhere standard methods of procedure are established." In others itappears that a Luna "corrects or reprimands any infraction of operat-ing or safety rules by members of his crew ; if necessary, refers suchinfraction of the rules to foremen for disciplinary action."The sameLuna would appear to have authority to recommend hiring in onedescription and in another to have no such authority.Again, onedescription says the duties of Lunas require sustained physical effortand another says they require only slight physical effort.The record discloses that Lunas perform duties analogous to thoseof set-up men or gang leaders during the peak season and on inter-The parties agreethat theintermittent employees to be included in the units are thosewho work regularly throughout the peak season and during three-fourths of the canningdays between peak seasonse "Luna" is aHawaiianword meaning overseer or foremanIn this category are in-cluded,more specifically,the following Lunas' crush and juice filler Luna,crushed loftLuna, byproducts Luna, cook room Luna,can room Luna,can stacking Luna, tray boyLuna, fibre case Luna,cooling room Luna,label room Luna, warehouse shipping clerk Luna,clean-up Luna,cook room forelady Luna,tray off Luna,label line Luna, fruit receivingLuna, and assistant can stacking Luna. MAUI PINEAPPLE COMPANY, LIMITED,405mittent canning days during the-off season.At other times, they domaintenance and repair work, the Company retaining them as expe-rienced men needed during the peak season.Foremen attend, super-visory meetings while Lunas do not.Moreover, foremen are paidstrictly on a salary basis while some Lunas are paid by the hour, and,as to others, as the Company's plant superintendent testified, "insteadof saying that somebody gets $1. an hour, he gets $40. a week, and hegets a little special vacation privilege."All Lunas are paid overtimeon an hourly basis. In view of the above facts and upon the entirerecord, we are of the opinion that Lunas are not supervisory employ-eeswithin the meaning of our customary definition, and we shallinclude them in the unit.2.Table foreladies:Maui urges the exclusion of table foreladiesas supervisory employees, and the Union would include them.Theevidence reveals that they exercise much greater authority thanLunas.At the start of each peak season, they recruit seasonal em-ployees by letter, visits to their homes, and interviews at the cannery.They make daily reports for their crew workers, marking their rec-ords for ability, speed, and attitude.They instruct and teach otherstobecome instructors.Unlike Lunas, table foreladies are givenwritten instructions on "How to be a Good Foreman," and receiveliterature on "Foremanship."Under the circumstances, we are ofthe opinion that table foreladies are supervisory employees, and weshall, therefore, exclude them from the unit.3.Watchmen:Maui contends that watchmen are part of manage-ment.They perform the usual duties of watchmen, simply lookingafter the safekeeping of the Company's property.They are notuniformed, armed, deputized, or militarized.We shall includewatchmen.4.Storeroom attendant:Maui would exclude the storeroom at-tendant as a clerical employee, but the Union contends that he is, infact, a maintenance and repair employee.He works in the tool andmaterials storeroom where he dispenses materials and machine partsfor use in ordinary cannery operations as well as maintenance work.He is listed as an employee in the maintenance and repair departmentand is supervised by the master mechanic who, in turn, works under thechief engineer.While he does keep storeroom records, his duties areprimarily related to maintenance operations, and we shall, therefore,'include him in the unit.5.Assistant chemists:Maui claims that these are professional em-ployees and should, therefore be excluded.The assistant chemistsare university graduates, in chemistry and they are engaged in researchwork in the chemical laboratory.'They work under the chief chemist.We are of the opinion that they are professional employees and shallexclude them from the unit. 406DECISIONS OF NATIONAL- LABOR RELATIONS BOARD6.The chief cook:Maui urges that he be excluded as a super--visory employee.The record discloses that he has charge of the-cafeteria and supervises from 2 to 12 employees, depending upon theseason.There is uncontradicted testimony that he has the power tohire employees for the cafeteria.We shall exclude him from the unit.We find that all Maui's basic employees and intermittent employeesworking regularly throughout the peak season and during three-fourths of the canning days between peak seasons, who are engaged atitsKahului, Territory of Hawaii, cannery, including Lunas, watch-men, and the storeroom attendant, but excluding table foreladies,assistant chemists, the chief cook, all employees listed in ScheduleA attached hereto, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.Disputed categories and the appropriate unit in Case No. 03-R-501.Sub f oremen: 6Libby and the Union make the same contentionsregarding subforemen that Maui and the Union made regardingLunas.The parties stipulated that subforemen have and exercise thesame authority as the Lunas employed by Maui. In view of thatstipulation, we find that subforemen are not supervisory employeeswithin the meaning of our customary definition, and we shall,therefore, include them in the unit.2.Table foreladies:Libby and the Union make the same conten-tions regarding table foreladies that Maui and the Union made re-garding Maui's table foreladies.The parties also agreed that thesetable foreladies have and exercise the salve authority as table fore-ladies employed by Maui. In view of that stipulation, we find thattable foreladies are supervisory employees, and we shall, therefore,exclude them from the unit.3.Watchmen: 7The parties agreed that these employees have thesame duties, authority, and responsibilities as the watchmen em-ployed by Maui.Libby urges their exclusion, and the Union would.include them.Having found that Maui's watchmen are not part ofmanagement, we shall include the watchmen employed by Libby.4.General storekeeper:The parties stipulated that if witnesseswere called they would testify that the duties of this employee areroughly the same as those of the storeroom attendant employed byMaui.For the reasons stated regarding the inclusion of the store-More specifically,the receiving,canning, and label machine subforemen.'Included in this category is a wharf watchman. MAUI PINEAPPLE COMPANY, LIMITED407room attendant employed by Maui,we shall include the generalstorekeeper in the unit found appropriate in this case.5.Checker,car shipping department:Libby urges the exclusion ofthe checker as a clerical employee, and the Union contends that he isa production worker.He counts out goods for shipping,directs casetruckers to various freight cars, checks incoming and outgoing freight,and makes records of shipments generally.Whilehis duties includea certain amount of clerical work, he is generally subject to indoorcannery conditions.We are of the opinion that the checker worksmore closely with production than with clerical employees, and weshall, therefore,include him in the unit.6.Clerk and label head,stock warehouse:Libby urges her exclusionas a clerical employee,and theUnion contends that her duties arerelated to production.Her work consists of checking receiving andshipping reports, making inventory records of labels on hand, andperforming other clerical duties related to the warehouse office. Itwas stipulated by the parties that, if called, the Libby superintendentwould testify that this clerk devotes 80 percent of her time to doing'purely clerical work.We are of the opinion that this clerk isessentially a clerical employee and we shall exclude her.,7.Garage employees:Libby maintains a garage near its canneryinwhich are employed:(1)mechanics,who repair and maintainagricultural machinery and trucks;(2) helpers,who service equip-ment, repair tires, and clean the garage; and(3) blacksmiths, whorepair plantation trucks and tractors.These employees use a metalsaw, an electric hack saw, a forge, and air lubricator,and gas weldingequipment.When necessary,cannery trucks are also serviced andrepaired by these employees.Libby contends that since these em-ployees work on tractors and trucks that are-used in agriculturalpursuits,they are agricultural laborers. _The Union maintains thatthey are mechanical craftsmen and therefore subject to the jurisdic-tion of the Board. It is clear that the essential character of the workperformed by tractor mechanics and blacksmiths,and their helpers,is not agricultural in character.the garage employees.8.Truck drivers on the plantation pay roll:Libby contends thatthese drivers are agricultural workers and,therefore,not subject tothe jurisdiction of the Board.The Union urges that they be in-cluded in the unit.Four of the drivers devote almost all of theirtime to spraying the fields.The plantation superintendent testifiedthat the remaining 10 are assigned various duties,depending uponseasonal requirements.Among these duties are hoeing, picking, andspraying on the plantation fields; and trucking and operations inci- 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDdental thereto sWhile engaged in hoeing, picking, and spraying,truck drivers are clearly agricultural workers, within the meaningof Section 2 (3) of the Act.However, while engaged in truckingand operations incidental thereto, functions which are essentially ofa non-agricultural nature, they are "employees" within the meaningof the Act and are therefore entitled to its benefits.Accordingly, weshall include within the appropriate unit all those truck drivers whodivide their time between agricultural and non-agricultural employ-ment, and the Union, if successful, is authorized to bargain for suchemployees with respect to that part of their activities which is notagricultural in character."We find that all Libby's basic employees and intermittent employeesworking regularly throughout the peak season and during three-fourths of the canning days between peak seasons, who are engagedat its Haiku, Territory of Hawaii, cannery, including subforemen,watchmen, the general storekeeper, the checker in the car shippingdepartment, garage employees, truck drivers on the cannery pay roll,and truck drivers who divide their time between agricultural andnon-agricultural employment, but excluding table foreladies, the clerkand label head in the stock warehouse, all employees listed in Sched-uleB attached hereto, and all other' supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.Disputed categories and the appropriate unit in Case No. 03-R-491.Foremen: 10Baldwin urges the exclusion of these foremen assupervisory employees, and the Union would include them.The par-ties stipulated that they have and exercise the same authority as thedisputed Lunas employed by Maui.Accordingly, for the reasonsstated concerning the inclusion of Lunas employed by Maui, we shallinclude these foremen.2.Table foreladies:Baldwin contends that table foreladies shouldbe excluded as supervisory employees, and the Union would includethem.The parties also stipulated that table foreladies have andexercise the same authority as the table foreladies employed by Maui.Accordingly, we shall exclude Baldwin's table foreladies. -9These 10 drivers,in addition to other trucking and incidental operations,,devote about50 percent of their total time loading on trucks boxed pineapples that have already beencarried to the edges of the fields and trucking the load to the cannery platform.SeeMatter of Newday Seeds, Inc,55 N. L. R. B. 1049.10More specifically,the syrup,empty cans,crush, can tester, clean-up, cooling room,, andassistant warehouse foremen. MAUI PINEAPPLE COMPANY, LIMITED4093.Watchmen,:The parties stipulated that watchmen have the samoduties, authority, and responsibilities as the watchmen employed byMaui.Accordingly, we shall include Baldwin's watchmen.4.The chemist:This is one of the assistant chemists presently em-ployed by Maui on a temporary assignment.The parties stipulatedthat while employed by Baldwin he performs the same duties presentlycarried out for Maui.Accordingly, we shall exclude the chemist.We find that all Baldwin's basic employees and intermittent em-ployees working regularly throughout the peak season and duringthree-fourths of the canning days between peak seasons, who areengaged at its Lahaina, Territory of Hawaii, cannery, including thesyrup, empty can, crush, can tester, clean-up, cooling room, and assist-ant warehouse foremen, and watchmen, but excluding table foreladies,the chemist, all employees listed in Schedule C attached hereto, andallother supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unitappropriate for the purpose of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by separate elections by secret ballot amongthe employees in the appropriate units who were employed during thepay-roll period immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forth inthe Direction.As indicated in Section IV, above, some of Libby's employeesdivide their time between agricultural and non-agricultural pursuits.While, 'as previously indicated, all such employees may be representedby the Union, if*Successful, in respect to that part*of their employmentwhich is not agricultural, only those who spend 50 percent or more oftheir time in such non-agricultural employment have a sufficientlysubstantial interest in the terms and conditions of employment toentitle them to vote in the election. - Accordingly, only those employeeswho during the past year or so much thereof as they have been inLibby's employ, have spent at least 50 percent of their time at non-agricultural employment within the unit found appropriate in CaseNo. 23-R-50, shall be eligible to vote in the election to select a bargain-ing representative for that unit.The'record in the Maui case discloses that for a number of monthsTsugio Yamaguchi, canning room Luna, and Isauri Oyama, tray boyLuna, have been acting foremen; exercising undisputed supervisory 410'DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthority.If at the time of the election they are still engaged asacting foremen, they shall be ineligible to vote; if they shall havereverted to Lunas, they shall be eligible to vote nDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuantto ArticleIII, Section 9 of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that,as part ofthe investigationto ascertain representa-tives for the purposes of collective bargainingwithMaui PineappleCompany, Limited, Kahului,Libby,McNeill& Libby,Haiku,-andBaldwin Packers,Limited,Lahaina, all of theTerritoryof Hawaiijseparate elections by secret ballot shall be conducted as early as pos-sible, but not later than sixty(60) days fromthe date of this Direc-tion,under the direction and supervision of the Regional Director forthe Twenty-thirdRegion, acting in this matter as agent for the Na-tional.LaborRelations Board, and subject toArticleIII, Sections 10and 11, of said Rules and Regulations,among the employees of eachof the Companies in the units found appropriate in Section IV, above,who were employedduring thepay-roll period immediately precedingthe date of this Direction,including employeeswho did not workduring that period because they were ill or on vacation,or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the elections,to deter-mine whether or not they desire to be represented by Processing, Ware-house and Distribution Workers Union, Local 144.(ILWU-CIO),for the purposes of collective bargaining.SCHEDULE A1.Manager2.Assistantmanager3.Superintendent4.Chief engineer5.Chief chemist6.Warehouseforeman7.Assistantwarehouse foreman8.Head forelady9.Assistanthead foreladies10.Cook room foreman11.Platformforeman12.Byproductsforeman13.Preparationforeman .14.Chief clerk" The Union's request to appear on the ballot in each of the elections as Processing,Warehouse and Distribution Workers Union,Local 144(ILWU-CIO),is hereby granted. MAUI PINEAPPLE COMPANY, LIMITED15.Chief electrician16.Master mechanic17.Assistant master mechanic18.Head bookkeeper19.Shipping clerk20. Statistical clerk21.Employment clerk22.Office clerks23.Assistant shipping and utilityclerk24.Credit union and registrationclerk41125.Preparation and canning de-partment clerk26.Warehouse label clerk27.Warehouse stenographic clerk,28. Junior stenographer29.Warehouse statistical clerk30.Draftsman31. Junior draftsman32.Superintendent's secretary33.Nurse34.Warehouse chief clerkSCHEDULE B1.Superintendent2.Maintenance department fore-man3.Receivingdepartment fore-man4.Canning and preparation de-partment foreman5.Cooking and cooling roomforeman6.Empty can department' fore-man7.Warehouse foreman8.Wharf foreman9.Juice and syrup assistant fore-man10.Head forelady11.Warehouse clerks12.Chief clerk13.Stenographer clerk14.Office clerk15.Posting clerk16.Office cannery clerk17.Cost control checkers1-8.Shipping clerks19.NurseSCHEDULE C1.Superintendent2.Chief engineer3.Master mechanic and drafts-man4.Warehouse foreman5.Cook room foreman6.Platform foreman7.Juice foreman8.Preparation foreman9.Head foreladies10.Nurse11.Office manager12.Cashier13.Head timekeeper14.Assistant timekeeper15.Chief clerk16.Assistant chief clerk17. Stenographers18.Purchasing agent19.Shipping and label clerk20.Personnel man